
	

115 HR 1343 : Encouraging Employee Ownership Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1343
		IN THE SENATE OF THE UNITED STATES
		April 5 (legislative day, April 4), 2017 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To direct the Securities and Exchange Commission to revise its rules so as to increase the
			 threshold amount for requiring issuers to provide certain disclosures
			 relating to compensatory benefit plans.
	
	
 1.Short titleThis Act may be cited as the Encouraging Employee Ownership Act of 2017. 2.Increased threshold for disclosures relating to compensatory benefit plansNot later than 60 days after the date of the enactment of this Act, the Securities and Exchange Commission shall revise section 230.701(e) of title 17, Code of Federal Regulations, so as to increase from $5,000,000 to $10,000,000 the aggregate sales price or amount of securities sold during any consecutive 12-month period in excess of which the issuer is required under such section to deliver an additional disclosure to investors. The Commission shall index for inflation such aggregate sales price or amount every 5 years to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, rounding to the nearest $1,000,000.
		
	Passed the House of Representatives April 4, 2017.Karen L. Haas,Clerk
